DETAILED ACTION
	Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/24/22 has being considered by the examiner.

Drawings
The drawings were received on 3/24/22.  These drawings are acceptable.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,294,764. Although the claims at issue are not identical, they are not patentably distinct from each other because the primary difference in the first set of independent claims is that the present claim recite “wherein the first portion of the first set of data is logically inverted from a stored state of the first portion of the first set of data prior to performing the first baking process or applying the first magnetic field” while the patented claim recites altered data which is the same thing as a logical inversion of the data. The first set of dependent claims are substantially the same as shown in the table below. In the second set of independent claims the pending claim recites “storing data in the first memory array” which is an obvious thing to do with a memory array and “provide error detection of the data stored in the columns of the first memory array” while the patented claims recite “provide error 
correction of the first set of data stored in the first portion of the second memory array”. The examiner would like to point out that in order for correction  of errors to take place the errors must be detected, and a column is a portion of memory. The second set of dependent claims are substantially the same as the patented claims. In the third set of independent claims the pending claim recites “generating a second set of data, the second set of data corresponds to at least a copy of the first set of data” it is well known to make a copy of data. As per the third set of dependent claims, the pending claim 16 is substantially the same as the patented claim 17 as shown in the table below. The remaining dependent claims are reciting known methods of reflow and making copies of data. Therefore given the patented claims, the pending claims would have been obvious to a person having ordinary skill in the art at the time of filing of the present application.

17703857
US 11294764
1. A method of screening weak bits in a memory array, the method comprising: dividing the memory array into a first memory array and a second memory array; 
storing a first set of data in the first memory array of the memory array, 
the first memory array having a first set of memory cells; 
performing a first baking process on at least the first memory array, or applying a first magnetic field to at least the first memory array; 
determining that a first portion of the first set of data stored in the first memory array is altered by the first baking process or the first magnetic field, 

wherein the first portion of the first set of data is logically inverted from a stored state of the first portion of the first set of data prior to performing the first baking process or applying the first magnetic field; and 

at least one of: 

replacing memory cells of the first set of memory cells that are storing the first portion of the first set of data 
with corresponding memory cells in the second memory array of the 
memory array, or
not using the memory cells of the first set of memory cells storing the first portion of the first set of data.
1. A method of screening weak bits in a memory array, the method comprising: dividing the memory array into a first memory array and a second memory array; 
storing a first set of data in the first memory array of the memory array, 
the first memory array having a first set of memory cells; 
performing a first baking process on at least the first memory array, or applying a first magnetic field to at least the first memory array; 
determining that a portion of the 
first set of data stored in the first memory array is altered by the first baking process or the first magnetic field; and 

tracking an address of at least a first memory cell of the first set of memory cells, in response to the first memory cell of the first set of memory cells storing altered data, and


at least one of: 

replacing the first memory cell of the first set of memory cells storing the altered data 
with a corresponding memory cell in the second memory array of the memory array, or 
not using the first memory cell of the first set of memory cells storing the altered data.
2. The method of claim 1, further comprising: 
storing a second set of data in the first memory array and the second memory array; 
performing a second baking process on at least the first memory array and the second memory array, 
or applying a second magnetic field to at least the first memory array and the second memory array; 

determining that a first portion of the second set of data stored in the first memory array or the second memory array is altered by the second baking process or the second magnetic field, wherein 
the first portion of the second set of data is logically inverted from a stored state of the first portion of the second set of data prior to performing the second baking process or applying the second magnetic field; and 

at least one of: 

replacing at least one memory cell of the first set of memory cells or the second memory array storing the first portion of the second set of data 
with a corresponding memory cell in the second memory array of the memory array, or not using the at least one memory cell of the first set of memory cells or the second memory array storing the first portion of the second set of data.
2. The method of claim 1, further comprising: 
storing a second set of data in the first memory array; 

performing a second baking process on at least the first memory array, 

or applying a second magnetic field to at least the first memory array; 


determining that a portion of the second set of data stored in the first memory array is altered by the second baking process or the second magnetic field; and 

tracking an address of at least a second memory cell of the first set of memory cells, in response to the second memory cell of the first set of memory cells storing altered data, and 


at least one of: 

replacing the second memory cell of the first set of memory cells storing the altered data 

with a corresponding memory cell in the second memory array of the memory array, or not using the second memory cell of the first set of memory cells storing the altered data.
3. The method of claim 2, wherein the first set of data is logically inverted from the second set of data.
3. The method of claim 2, wherein the first set of data is logically inverted from the second set of data.
4. The method of claim 3, wherein each datum of the first set of data is a high logical value or a low logical value.
4. The method of claim 3, wherein each datum of the first set of data is a low logical value or a high logical value.
5. The method of claim 2, wherein applying the first magnetic field comprises: applying the first magnetic field having a first strength for a first duration.
7. The method of claim 2, wherein applying the first magnetic field comprises: applying the first magnetic field having a first strength for a first duration.
6. The method of claim 5, wherein applying the second magnetic field comprises: applying the second magnetic field having a second strength for a second duration, and at least one of: the first duration is equal to the second duration; or the first strength is equal to the second strength.
8. The method of claim 7, wherein applying the second magnetic field comprises: applying the second magnetic field having a second strength for a second duration, and at least one of the following: the first strength is equal to the second strength; or the first duration is equal to the second duration.
7. The method of claim 2, wherein performing the first baking process comprises: placing the memory array into an oven, and heating the oven at a first temperature for a first duration.
5. The method of claim 2, wherein performing the first baking process comprises: placing the memory array into an oven, and heating the oven at a first temperature for a first duration.
8. The method of claim 7, wherein performing the second baking process comprises: placing the memory array into the oven, and heating the oven at a second temperature for a second duration, and at least one of: 

the first duration is equal to the second duration; or the first temperature is equal to the second temperature.
6. The method of claim 5, wherein performing the second baking process comprises: placing the memory array into the oven, and heating the oven at a second temperature for a second duration, and at least one of the following: 
the first temperature is equal to the second temperature; or the first duration is equal to the second duration.
9. A method of correcting errors in a memory array, the method comprising: dividing the memory array into a first memory array and a second memory array; 
storing data in the first memory array; configuring the first memory array with a first error correction code (ECC) to provide error correction of data stored in the first memory array, 
the first memory array including a first set of memory cells arranged in rows and columns, a row of memory cells in the first set of memory cells includes a first set of memory words, each word of the first set of memory words includes a first set of bits; 
configuring a first portion of the second memory array with a first parity check configured to provide error detection of the data stored in the rows of the first memory array, 
the first portion of the second memory array including a second set of memory cells storing a first set of data,

the first set of data having a first set of parity bits; 

configuring a second portion of the second memory array with a second parity check configured to provide error detection of the data stored 
in the columns of the first memory array, the second portion of the second memory array including a third set of memory cells storing a second set of data; 
performing a reflow process on the first memory array and the second memory array; 
reading at least the first set of data or the second set of data stored in the second memory array; and 

correcting at least a portion of the data stored in the first memory array based on at least the first parity check and the second parity check.
9. A method of correcting errors in a memory array, the method comprising: dividing the memory array into a first memory array and a second memory array; 

configuring the first memory array with a first error correction code (ECC) to provide error correction of data stored in the first memory array, 
the first memory array including a first set of memory cells arranged in rows and columns, a row of memory cells in the first set of memory cells includes a first set of memory words, each word of the first set of memory words includes a first set of bits; 
configuring a first portion of the second memory array with a first parity check configured to provide error detection of the data stored in the rows of the first memory array, 
the first portion of the second memory array including a second set of memory cells storing a first set of data; 




configuring the first portion of the second memory array with a second ECC to provide error 
correction of the first set of data stored in the first portion of the second memory array, the first set of data having a first set of parity bits; 


performing a reflow process on the first memory array and the second memory array; 
reading at least the data stored in the first memory array or the first set of data stored in the second memory array; and 
correcting at least a portion of the data stored in the first memory array based on at least the first ECC.
10. The method of claim 9, further comprising: 
reading the data stored in the first memory array thereby correcting at least the portion of the data stored in the first memory array based on at least the first ECC, wherein the correcting at least the portion of the data stored in the first memory array based on at least the first ECC comprises:
correcting N bit errors in the word of the first set of memory words based on the first ECC, where N is a positive integer corresponding to a number of bits of error protection provided by the first ECC in at least the word of the first set of memory words.
10. The method of claim 9, further comprising: 
reading the first set of data stored in the second memory array thereby correcting the first set of data stored in the first portion of the second memory array based on the second ECC.

Claim 11 …correcting at least the portion of the data stored in the first memory array further comprises: correcting at least the portion of the data stored in the first memory array based on at least the first parity check and the second parity check.
(parity is a well known use of ECC and a portion can be N- bits)
11. The method of claim 9, further comprising: 
configuring the second portion of the second memory array with a second ECC to provide error correction of the second set of data stored in the second portion of the second memory array; and reading the second set of data stored in the second memory array thereby correcting the second set of data stored in the second portion of the second memory array based on the second ECC.
11. The method of claim 9, further comprising: 
configuring a second portion of the second memory array with a second parity check configured to provide error detection of the data stored in the columns of the first memory array, the second portion of the second memory array including a third set of memory cells storing a second set of data; wherein correcting at least the portion of the data stored in the first memory array further comprises: correcting at least the portion of the data stored in the first memory array based on at least the first parity check and the second parity check.
12. The method of claim 11, further comprising: configuring the first portion of the second memory array with a third ECC to provide error correction of the first set of data stored in the first portion of the second memory array; and reading the first set of data stored in the second memory array thereby correcting the first set of data stored in the first portion of the second memory array based on the third ECC.
13. The method of claim 11, further comprising: configuring the second portion of the second memory array with a third ECC to provide error correction of the second set of data stored in the second portion of the second memory array; and reading the second set of data stored in the second memory array thereby correcting the second set of data stored in the second portion of the second memory array based on the third ECC.
13. The method of claim 12, wherein the first ECC is an N-bit ECC, where N is a positive integer corresponding to a number of bits of error protection provided by the first ECC in at least a word of the first set of memory words; the second ECC is an N1-bit ECC, where N1 is a positive integer corresponding to a number of bits of error protection provided by the second ECC in the second set of data; and the third ECC is an N2-bit ECC, where N2 is a positive integer corresponding to a number of bits of error protection provided by the third ECC in the first set of data.
14. The method of claim 13, wherein the first ECC is an N-bit ECC, where N is a positive integer corresponding to a number of bits of error protection provided by the first ECC in at least a word of the first set of memory words; the second ECC is an N1-bit ECC, where N1 is a positive integer corresponding to a number of bits of error protection provided by the second ECC in the first set of data; and the third ECC is an N2-bit ECC, where N2 is a positive integer corresponding to a number of bits of error protection provided by the third ECC in the second set of data.
14. The method of claim 9, wherein the correcting at least the portion of the data stored in the first memory array based on the first parity check and the second parity check comprises:

correcting a single bit error in a word of the first set of memory words based on combining the first parity check and the second parity check.
11…
correcting at least the portion of the data stored in the first memory array further comprises

12 …
correcting a single bit error in the word of the first set of memory words based on combining the first parity check and the second parity check.
15. A method of correcting errors in a memory array, the method comprising: dividing the memory array into a first memory array and a second memory array; 











configuring the first memory array with a first error correction code (ECC) to provide error correction of a set of data stored in the first memory array thereby generating a first set of data; 

generating a second set of data, the second set of data corresponds to at least a copy of the first set of data;

storing the second set of data in the second memory array, 




the second memory array including a second set of memory cells arranged in rows and columns; 
performing a reflow process on the 
first memory array and the second memory array; 

reading at least the second set of data stored in the second memory array thereby 
recovering at least a portion of the first set of data based on the first set of data and the second set of data, 

the 
recovering comprises: recovering the first set of data based on a majority bit voting of the first set of data and the second set of data; and 



correcting an error in the recovered first set of data based on an ECC.
15. A method of correcting errors in a memory array, the method comprising: dividing the memory array into a first memory array and a second memory array; 
screening weak bits in the first memory array of the memory array, the first memory array including a first set of memory cells arranged in rows and columns, a row of memory cells in the first set of memory cells includes a first set of memory words, each word of the first set of memory words includes a first set of bits; storing a set of data in the first memory array; 

configuring the first memory array with a first error correction code (ECC) to provide error correction of the set of data stored in the first memory array thereby generating a first set of data; 





storing a second set of data in the second memory array, 

the second set of data comprising at least a copy of the first set of data, 

the second memory array including a second set of memory cells arranged in rows and columns;
performing a reflow process on the first memory array and the second memory array; 

reading at least the second set of data stored in the second memory array; 

recovering at least a portion of the first set of data based on the first set of data and the second set of data; and 

16. The method of claim 15, wherein recovering at least the portion of the first set of data based on the first set of data and the second set of data comprises: recovering the first set of data based on a majority bit voting of the first set of data and the second set of data.

correcting an error in the recovered first set of data based on an ECC.
16. The method of claim 15, wherein recovering the first set of data based on the majority bit voting of the first set of data and the second set of data comprises: generating a first set of output signals by performing at least one AND operation between the first set of data and the second set of data, for each bit of data; and performing an OR operation on the first set of output signals.
17. The method of claim 16, wherein recovering the first set of data based on the majority bit voting of the first set of data and the second set of data comprises: generating a first set of output signals by performing at least one AND operation between the first set of data and the second set of data, for each bit of data; and performing an OR operation on the first set of output signals.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 9836349 Lien et al. teach various aspects of using ECC in memory devices to correct errors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA H BRITT whose telephone number is (571)272-3815. The examiner can normally be reached Monday - Thursday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CYNTHIA H. BRITT
Primary Examiner
Art Unit 2111



/CYNTHIA BRITT/Primary Examiner, Art Unit 2111